Case 4:19-cv-10941-SDD-DRG ECF No. 40 filed 05/20/20                 PageID.707     Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA
 ex rel. SAMANTHA GATES, and
 VANESSA PAWLAK,
                                                     No. 4:19-cv-10941-SDD-DRG
                    Plaintiffs,
                                                     Hon. Stephanie Dawkins Davis, USDJ
       v.
                                                     Hon. David R. Grand, USMJ
 CENTRIA HEALTHCARE, et al.,

                    Defendants.

                                            ORDER

       Attorney Jason T. Brown having moved to withdraw his appearance on behalf of Relators

(Dkt. No. 38), and Defendants having responded that they do not object (see Dkt. No. 39), and for

other good cause shown, the motion to withdraw is hereby GRANTED. Relators have 45 days,

up to and including Monday, July 6, 2020, to retain new counsel. New counsel will have 21 days

from the date of his or her appearance to respond to the pending Motions to Dismiss (Dkt. Nos. 31

and 32).


Dated: May 20, 2020

                                                s/Stephanie Dawkins Davis
                                                Stephanie Dawkins Davis
                                                United States District Judge
